277 P.3d 624 (2012)
249 Or. App. 528
In the Matter of the Compensation of Richard L. Headley, Claimant.
LIBERTY NORTHWEST INSURANCE CORPORATION and Salem Tent & Awning Co., Petitioners,
v.
SAIF CORPORATION, Marion County Housing Authority, and Richard L. Headley, Respondents.
0903447, 1000510; A148316.
Court of Appeals of Oregon.
Submitted on March 15, 2012.
Decided April 25, 2012.
David O. Wilson filed the briefs for petitioners.
Julene M. Quinn and Kryger Alexander Carlson PC filed the brief for respondent Richard L. Headley.
No appearance for respondents SAIF Corporation and Marion County Housing Authority.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and HADLOCK, Judge.
*625 PER CURIAM.
Affirmed. Liberty Northwest Ins. Corp., Inc. v. Watkins, 347 Or. 687, 227 P.3d 1134 (2010).